Dismiss and Opinion Filed October 14, 2014




                                                    S   In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                 No. 05-13-01635-CV

 WESTERN PROFESSIONAL HOCKEY LEAGUE, INC. D/B/A CENTRAL HOCKEY
         LEAGUE AND WPHL TEXAS HOLDINGS, INC., Appellants
                              V.
           BRIAN MCKENNA AND PAUL HENDRICK, Appellees

                                 On Appeal from the 298th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DC-13-05044


                                         MEMORANDUM OPINION
                                   Before Justices FitzGerald, Fillmore, and Stoddart
                                            Opinion by Justice FitzGerald

           Before the Court is Appellants’ Unopposed Motion to Dismiss Appeal With Prejudice.

Appellants have informed the Court that the case has settled and they no longer wish to pursue

the appeal. Accordingly, we grant appellants’ motion and dismiss the appeal.1



131635F.P05
                                                              /Kerry P. FitzGerald/
                                                              KERRY P. FITZGERALD
                                                              JUSTICE




   1
       See TEX. R. APP. P. 42.1(a)(1).
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WESTERN PROFESSIONAL HOCKEY                        On Appeal from the 298th Judicial District
LEAGUE, INC. D/B/A CENTRAL                         Court, Dallas County, Texas
HOCKEY LEAGUE AND WPHL TEXAS                       Trial Court Cause No. DC-13-05044.
HOLDINGS, INC., Appellants                         Opinion delivered by Justice FitzGerald.
                                                   Justices Fillmore and Stoddart participating.
No. 05-13-01635-CV        V.

BRIAN MCKENNA AND PAUL
HENDRICK, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that, subject to any agreement of the parties, appellees Brian McKenna
and Paul Hendrick recover their costs of this appeal from appellants Western Professional
Hockey League, Inc. d/b/a/ Central Hockey League and WPHL Texas Holdings, Inc.


Judgment entered October 14, 2014




                                             –2–